                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AUGUSTUS SIMMONS,                              )
              Plaintiff,                       )
                                               )       C.A. No. 17-996 Pittsburgh
                                               )
                v.                             )
                                               )       District Judge Susan Paradise Baxter
ROBERT GILMORE, et al.,                        )       Magistrate Judge Richard A. Lanzillo
               Defendants.                     )




                                  MEMORANDUM ORDER


       This prisoner civil rights action was received by the Clerk of Court on August 2, 2017

and was referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates. On January 18, 2018, Defendants filed a

partial motion to dismiss complaint for failure to state a claim [ECF Nos. 21], to which Plaintiff

filed a response and brief in opposition on April 19, 2018 [ECF Nos. 29, 30].

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

This action was reassigned to the undersigned, as presiding judge, on September 17, 2018, and

was subsequently referred to United States Magistrate Judge Richard A. Lanzillo for all pretrial

proceedings on September 27, 2018.

       On October 31, 2018, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ partial motion to dismiss be granted.

[ECF No. 40]. On November 23, 2018, Plaintiff filed Objections to the R&R [ECF No. 44], in

which he essentially reiterates, and expands upon, the same arguments raised in his brief in
opposition to Defendants’ motions to dismiss. Plaintiff attached several pages of exhibits to his

Objections, some of which had not previously been before the Court. See ECF Nos. 44-1 – 44-3,

44-7 – 44-9, and 44-11 – 44-12. It is procedurally inappropriate to introduce new evidence in

support of Objections because these materials were not before the Magistrate Judge making the

recommendation. For this reason, these exhibits will not be considered.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation and objections thereto, the following order is entered:

         AND NOW, this 26th day of March, 2019;

         IT IS HEREBY ORDERED that Defendants’ partial motion to dismiss [ECF No. 21] is

GRANTED, as follows:

                1.      The First Amendment retaliation claim and the RLUIPA claim at
                        Count II are DISMISSED, without prejudice, against Defendants
                        Albonde, Zaken, and Gilmore. Plaintiff is allowed to amend his
                        complaint to more clearly define such claims by April 15,
                        2019;

                2.      Count IV is DISMISSED, with prejudice, against Defendants
                        Zaken, Leggett, Longstreth, Gilmore, Shawley, and Smith;

                3.      Count V is DISMISSED, with prejudice, against Defendants
                        Benner, Himes, and Dupont;

                4.      Count VI is DISMISSED, with prejudice, against Defendants
                        Gilmore, Zaken, Leggett, Smith, Shrader, Kennedy, Longstreth,
                        Younkin, Varner, Dupont, Shawley, and Benner; and

                5.      The Eighth Amendment sexual harassment claim at Count VII
                        against Defendants Carter and Imhof is DISMISSED, with
                        prejudice.

         The report and recommendation of Magistrate Judge Lanzillo, issued October 31, 2018

[ECF No. 40], is adopted as the opinion of the court.
                                          ________________________________
                                          SUSAN PARADISE BAXTER
                                          United States District Judge


cc:   The Honorable Richard A. Lanzillo
      U.S. Magistrate Judge
